Citation Nr: 1528094	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-01 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for esophageal cancer for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1971, to include service in the Republic of Vietnam.  The Veteran died in May 2012.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.

In connection with this appeal, the appellant testified at a hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that hearing is of record.  The record was kept open until June 2015.


FINDINGS OF FACT

1.  The Veteran died in May 2012 and the cause of death listed on the death certificate was natural causes. 

2.  At the time of his death, the Veteran had claims pending for entitlement to service connection for esophageal cancer.

3.  Esophageal cancer was not present in service, did not manifest to a compensable degree within one year of separation, was not shown to be related to service, nor was it due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to accrued benefits based upon the Veteran's pending claim for service connection for esophageal cancer.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.160, 3.1000 (2014).

2.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must: (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the appellant of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was notified of the required information in a letter dated in October 2012. 

Furthermore, neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of this claim at this time is warranted. 

With respect to the December 2014 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing must fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge specifically noted the bases of the prior determinations or the elements that were lacking to substantiate the service connection and DIC claims.  He asked specific questions, directed at identifying any relationship between the Veteran's active service and the cause of his death.  He also specifically sought to identify any pertinent evidence not currently associated with the claims file.  Finally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accrued Benefits

The appellant contends that she is entitled to accrued benefits based on the Veteran's pending claim of service connection for esophageal cancer.  The Veteran contended in his claim for benefits that his service in Vietnam exposed him to herbicides, which in turn led to his later diagnosis of esophageal cancer.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

When a Veteran had a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing ratings or decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Although the appellant's claim for accrued benefits is separate from the claim that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Generally, certain chronic diseases (including malignancies and types of kidney disease) may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

The Veteran's service treatment records (STRs) do not show any complaints or treatment for cancer while in service.  In addition, the medical records do not show he was diagnosed with cancer within one year of his separation from service.

Physician statements from 2012 show that the Veteran was diagnosed with esophageal cancer.  However, esophageal cancer is not considered a presumptive condition to herbicide exposure.  In addition, neither physician opined there was any connection between the Veteran's diagnosed esophageal cancer and his active service.

Based upon the evidence of record, the Board finds that the Veteran's esophageal cancer was not manifest during active service and was not shown to have developed as a result of service or a service connected condition.  The record contains no competent evidence indicating a possible relationship between the Veteran's active service and his later 2012 diagnosis of esophageal cancer.  The appellant has provided no probative evidence supporting her allegations of the Veteran's esophageal cancer with an onset in service or that his esophageal cancer was the result of herbicide exposure.

Although the Veteran was, and the appellant is, competent to describe symptoms experienced or observed, esophageal cancer is not a condition that is capable of lay observation, and the determination as to the presence or diagnosis of such a condition is therefore medical in nature, that is, not capable of lay observation.  Accordingly, competent medical evidence is needed to substantiate a claim to service connection for esophageal cancer.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observations is competent);  see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, there is no indication that the Veteran had medical training that would permit him to provide a competent opinion concerning the onset or etiology of the condition.  Nor has the appellant claimed that she has medical training that would permit her to provide a competent opinion concerning the onset or etiology of the condition.  The determination in this case as to the cause of esophageal cancer is beyond the observations that a lay person is capable of, and therefore, the Veteran's and the appellant's statements regarding etiology are not competent.  The Board, therefore, finds that the Veteran's and the appellant's statements associating his esophageal cancer with service do not constitute competent evidence concerning etiology.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In sum, as the weight of the evidence is against the appellant's claim, service connection for esophageal cancer is denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.  The Board has considered the doctrine of reasonable doubt but, for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R. § 3.102.


DIC

The appellant also seeks compensation as the Veteran's surviving spouse on the grounds that the Veteran's death was due to his esophageal cancer.  At the time of his death the Veteran was not service-connected for esophageal cancer or any other disability.  As previously stated, the Board does not find that the Veteran should have been awarded service connection for esophageal cancer. 

The death certificate confirms that the Veteran died in May 2012.  The cause of death was listed as natural causes. 

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C.A. § 1310.

The Veteran was not service-connected for esophageal cancer at the time of his death.  Based on the evidence of record, the Board finds that a service-connected disability was not the principal cause of death as the Veteran was not service connected for any disabilities.  38 C.F.R. § 3.312(b).  Finally, it is noted on his death certificate that the cause of death was natural.

In denying these claims, the Board does not wish in any way to diminish the Veteran's service.  Although it is sympathetic to the appellant's claims, the Board is without authority to grant the claims on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Service connection for esophageal cancer is denied for accrued benefits purposes.

Service connection for the cause of the Veteran's death is denied.





____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


